Citation Nr: 1758558	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for benign prostate hypertrophy (BPH), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the RO in Columbia, South Carolina, which in pertinent part, denied service connection for BPH.  

In May 2015, the Veteran testified at a Board Videoconference hearing in Columbia, South Carolina, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

In a December 2015 decision, the Board denied service connection for BPH, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court partially vacated and remanded the Board's December 2015 decision pursuant to an August 2016 Joint Motion for Partial Remand (JMPR) based on agreement that the Board did not ensure that VA fulfilled its duties to notify and assist the Veteran with the development of the claim on appeal. 

In a January 2017 decision, the Board remanded the matter to the RO for further development pursuant to the August 2016 JMPR.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed below, the Board finds that the January 2017 Board remand directives were complied with, the development instructed in the August 2016 JMPR have been undertaken, and the matter has been properly returned to the Board for appellate consideration.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with benign prostate hypertrophy.

2.	The Veteran served in the Republic of Vietnam during the Vietnam War Era, so is presumed to have been exposed to herbicide agents during service, including Agent Orange.

3.	The currently diagnosed BPH was not incurred in service and is not etiologically related to service, including exposure to herbicides during service.


CONCLUSION OF LAW

Benign prostate hypertrophy was not incurred in service and may not be presumed to have been incurred in service, including as due to exposure to herbicide agents during service.  See 38 U.S.C. §§ 1110, 1112, 1113, 1116, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in September 2011, prior to the August 2012 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the May 2015 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issue of service connection for BPH.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the May 2015 Board hearing, the undersigned VLJ specifically advised the Veteran and representative that a medical opinion establishing a nexus between the BPH and active service, to include exposure to herbicide agents, was still needed.  

The August 2016 JMPR directed the Board to remand the case for the RO to undertake additional efforts to obtain the Veteran's treatment records from the New York City (NYC) VA Medical Center (VAMC) for the period from 1969 to 1985, and to provide the Veteran with the appropriate notice to request the information and necessary authorization to obtain private treatment records from Dr. Jacobs.

Upon remand, in January 2017, the RO requested VA treatment records for the period from 1969 to 1985 from the NYC VAMC.  In June 2017, the RO received a negative response advising that a search was conducted but that the requested treatment records from 1969 to 1985 do not exist; the June 2017 negative response from the NYC VAMC has been associated with the record.

Additionally, the RO requested and obtained the information and authorizations necessary to obtain private treatment records from Dr. Jacobs and Dr. Berlin on the Veteran's behalf.  The RO made three attempts in March 2017 and April 2017 to obtain private treatment records from Dr. Jacobs, but no response was received.  The record also reflects that the RO made three attempts in March 2017 and April 2017 to obtain private treatment records from Dr. Berlin.  In April 2017, a response from Dr. Berlin was received that stated "not our patient." 

In accordance with 38 C.F.R. § 3.159(d), the RO provided notice to the Veteran in March 2017 and April 2017 that the requested private treatment records from Dr. Jacobs and Dr. Berlin were unavailable.  Further, the RO's efforts to obtain the above private treatment records have been thoroughly documented and have been associated with the electronic file.  

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements.  Moreover, VA has made all reasonable efforts in attempts to obtain the VA treatment records and private treatment records discussed above.

Second, VA's duty to assist in this instance does not require VA to obtain a medical opinion.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio v. Shinseki, 601 F.3d 1378, 1382 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters, 601 F.3d at 1278 (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

In this case, the only evidence that has been offered in support of the contention that BPH is related to herbicide exposure is the conclusory generalized lay statements of the Veteran, and no evidence has been offered to demonstrate any other possible link to service.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and remand for a VA medical opinion is not warranted.  See 38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for Benign Prostate Hypertrophy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with BPH which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2017).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Accordingly, BPH is not a disease for which presumptive service connection based on exposure to herbicides may be granted.  Id.  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that it is highly feasible that exposure to Agent Orange during service in the Republic of Vietnam (Vietnam) resulted in the development of BPH.  See September 2011 Statement.  Initially, the Board finds that the Veteran is currently diagnosed with BPH.  See August 2005 private treatment record.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the current BPH did not have its onset during service, and is not otherwise etiologically related to service.  Service treatment records do not reflect any complaints, diagnosis, or treatment of any prostate or urinary problems.  A September 1968 service treatment record shows the Veteran was seen for a urology consultation due to a history of right flank pain and right chest pain.  The September 1968 service treatment record reflects the Veteran denied any urinary symptoms, that a urinalysis was normal, that an intravenous 

urography was normal, and the service examiner noted negative findings for any urological diseases.  An October 1969 service separation examination shows the anus and rectum and prostate were found to be normal, and a urinalysis was also normal.  On the corresponding October 1969 Report of Medical History, the Veteran denied symptoms of frequent or painful urination, kidney stone or blood in urine, and sugar or albumin in urine.

During the May 2015 Board hearing, the Veteran testified that he did not experience symptoms of BPH during service, and that BPH symptoms began approximately six or seven years after service separation.  The Veteran testified that he believed the BPH was related to exposure to Agent Orange during service in Vietnam because none of his five brothers had experienced problems with excessive urination or BPH.

The Board has considered the Veteran's contention that the current BPH is the result of herbicide exposure during service in Vietnam; however, he is a lay person and, while the Veteran is competent to relate symptoms that may be associated with BPH such as frequent urination, under the facts of this case that include no symptoms or disease during service and no symptoms for several years after service, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex prostate disorders or to opine on the complex etiological relationship of current BPH to herbicide exposure.  The Veteran has not been shown to have such knowledge, training, or experience; therefore, under the facts of this case, the Board finds that the Veteran is not competent to provide evidence of an etiological relationship between the current BPH and exposure to herbicide agents during military service.

For the foregoing reasons, the Board finds that the weight of the evidence demonstrates that BPH was not incurred in service, or otherwise caused by active service, and may not be presumed to have been incurred during active service, to 

include as due to herbicide exposure during service.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for benign prostate hypertrophy, including as due to herbicide exposure, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


